DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-44 and 48-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson et al. (US 20190104431) in view of Moeglein et al. (US 20020024461).
Considering claims 41, 56, Gunnarsson teaches a method, performed by a wireless device, for reporting at least one measurement to a network node, the wireless device and the network node operating in a wireless communications network, the method/network node comprising:
one or more processors (Fig.8-11); and  6Attorney Ref.: 1009-3818 / P73084 US2 a computer-readable medium storing computer-executable instructions that, when executed by the one or more processors, configure the wireless device (UE) to:
determining an extended format to be used for reporting, to the network node ([0037]-[0038]), at least one of a code phase measurement, a carrier phase measurement, and a Global Navigation Satellite System (GNSS) Signal Identifier (ID) ([0003]-[0007] GNSS information), wherein: 
at least one of the code phase measurement, the carrier phase measurement, and the GNSS Signal, and the extended format extends at least one of a range and a resolution of the existing format ([0003]-[0007] GNSS information, Abstract, performing a measurement, determining a measurement report resolution to be used, and sending a measurement report to the network node encoded based on the determined measurement report resolution); and 
sending, to the network node using the determined extended format (abstract), a measurement report including the at least one of the code phase measurement, the carrier phase measurement, and the GNSS Signal ([0003]-[0007], [0013] performed by a wireless device for adapting measurement report resolution). 
Gunnarsson do not clearly teach code phase measurement, the carrier phase measurement, and the GNSS Signal ID.
Moeglein teaches code phase measurement, the carrier phase measurement, and the GNSS Signal ID ([0039] include portions of the navigation message and include an identifier of which data was received from which satellite).
Therefore, It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to provide above teaching of Moeglein to Gunnarsson, in order to provides an improved method and apparatus allowing flexibility in the positioning of location servers and also provides for improved efficiency and cost in a client/server system.
Considering claims 42, 52, 57, 62, Gunnarsson and Moeglein further teach wherein the extended format comprises at least one information element (IE) in a GNSS-MeasurementList IE (Gunnarsson: [0003]-[0007]). 
Considering claims 43, 53, 58, Gunnarsson and Moeglein further teach wherein the extended format comprises at least one of the following: an information element (IE) extending a range of an Accumulated Delta-Range (ADR) measurement, an IE indicating a pseudorange Root Mean Square (RMS) error value for an ADR measurement, an IE allowing an ADR sign to have a full range of carrier phase measurement direction with respect to the existing format, an IE allowing a finer resolution of code phase measurement with respect to the existing format, and an IE indicating a GNSS signal ([0003]-[0007], [0013] performed by a wireless device for adapting measurement report resolution, Moeglein: [0005] pseudorange, accumulated delta-range, and range-rate error estimates). 
Considering claims 44, 54, 59, Gunnarsson and Moeglein further teach wherein at least one of the following is included in an ADR measurement IE: the IE extending the range of the ADR measurement, the IE indicating the pseudorange RMS error value for the ADR measurement, the IE allowing the ADR sign to have the full range of carrier phase measurement direction with respect to the existing format, the IE allowing the finer resolution of the code phase measurement with respect to the existing format, and the IE indicating the GNSS signal ([0003]-[0007], [0013] performed by a wireless device for adapting measurement report resolution, Moeglein: [0005] pseudorange, accumulated delta-range, and range-rate error estimates). 
Considering claim 48, Gunnarsson and Moeglein further teach wherein at least one of the following includes an additional field: the IE indicating the pseudorange RMS error value for the ADR measurement, and the IE allowing the ADR sign to have the full range of carrier phase measurement direction with respect to the existing format (Gunnarsson: [0003]-[0007], [0013] performed by a wireless device for adapting measurement report resolution, Moeglein: [0005] pseudorange, accumulated delta-range, and range-rate error estimates). 
Considering claims 49, 55, Gunnarsson teaches providing, to the network node, an indication of the wireless device's capabilities of reporting the at least one of the code phase measurement, the carrier phase measurement, and the GNSS Signal ID using the extended format ([0037]-[0039]). 
Considering claims 50, 60, Gunnarsson teaches a method, performed by a network node, for handling a report of at least one measurement from a wireless device, the wireless device and the network node operating in a wireless communications network, the method/network node comprising: 
receiving, from the wireless device (UE), a measurement report (Fig.5, step 500, [0037]-[0039]) comprising at least one of a code phase measurement, a carrier phase measurement, and a Global Navigation Satellite System (GNSS) Signal ([0003]-[0007]), wherein: 
the measurement report ([0037]-[0039]) uses an extended format that extends an existing format for reporting the at least one of the code phase measurement, the carrier 
Gunnarsson do not clearly teach code phase measurement, the carrier phase measurement, and the GNSS Signal ID.
Moeglein teaches code phase measurement, the carrier phase measurement, and the GNSS Signal ID ([0039] include portions of the navigation message and include an identifier of which data was received from which satellite).
Therefore, It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to provide above teaching of Moeglein to Gunnarsson, in order to provides an improved method and apparatus allowing flexibility in the positioning of location servers and also provides for improved efficiency and cost in a client/server system.
Considering claims 51, 61, Gunnarsson teaches estimating a position of the wireless device based on the received measurement report using the extended format ([0037]-[0039]). 
Allowable Subject Matter
2.	Claims 45-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.